In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                       No. 07-19-00249-CR
                                       No. 07-19-00250-CR


                      SANTOS ALCANTARA BARCENAS, APPELLANT

                                                V.

                             THE STATE OF TEXAS, APPELLEE

                         On Appeal from the 242nd District Court
                                   Hale County, Texas
      Trial Court Nos. B19916-1503 & B19937-1504, Honorable Kregg Hukill, Presiding

                                        March 16, 2020

                      ORDER OF ABATEMENT AND REMAND
                        Before QUINN, C.J., and PIRTLE and DOSS, JJ.


      On May 28, 2015, appellant, Santos Alcantara Barcenas, was placed on deferred

adjudication community supervision for five years for the offense of engaging in organized

criminal activity1 and convicted of the offense of possession of a controlled substance.2

The trial court sentenced appellant to five years’ confinement for possession of a



      1   TEX. PENAL CODE ANN. § 71.02 (West Supp. 2019).

      2   TEX. HEALTH & SAFETY CODE ANN. § 481.115(d) (West 2017).
controlled substance, but suspended the sentence in favor of community supervision for

five years. On June 10, 2019, the trial court revoked appellant’s deferred adjudication

community supervision, adjudicated him guilty of engaging in organized criminal activity,

and revoked appellant’s community supervision for possession of a controlled substance.

The trial court sentenced appellant to seven years’ confinement for engaging in organized

criminal activity and to five years’ confinement for possession of a controlled substance,

with the sentences to run concurrently. Appellant appeals the judgments proceeding pro

se.


       Appellant’s brief was originally due on December 27, 2019, but was not filed. We

subsequently granted him two extensions to file a brief. By letter of January 28, 2020, we

admonished appellant that no further extensions would be granted and that failure to file

a brief by February 26 would result in the appeals being abated and the causes remanded

to the trial court for further proceedings without further notice. To date, appellant has not

filed a brief or had any further communication with this Court.


       Rule of Appellate Procedure 38.8(b) provides, in part, that an appellant’s failure to

file a brief in a criminal case does not authorize either dismissal of the appeal or

consideration of the appeal without briefs, unless the trial court has found either (1) the

appellant no longer desires to prosecute the appeal, or (2) the appellant is not indigent

and has not made the necessary arrangements for filing a brief.            TEX. R. APP. P.

38.8(b)(1), (4).




                                             2
       We, therefore, abate the appeals and remand the causes to the trial court for

further proceedings. TEX. R. APP. P. 38.8(b). Upon remand, the trial court shall utilize

whatever means it finds necessary to determine the following:


       1.     whether appellant still desires to prosecute the appeals;

       2.     whether appellant is indigent and entitled to the appointment of appellate
              counsel;

       3.     whether appellant has failed to make the necessary arrangements for filing
              a brief;

       4.     the reason for appellant’s failure to file a brief; and

       5.     if appellant desires to continue the appeals, the date the Court may expect
              appellant’s brief to be filed.


       If it is determined that appellant wants to proceed with the appeals, is indigent, and

is entitled to appointed counsel, the trial court shall appoint appellate counsel. The name,

address, email address, telephone number, and State Bar of Texas identification number

of appointed counsel shall be provided to the Clerk of this Court. The trial court shall

execute findings of fact, conclusions of law, and any necessary orders addressing the

foregoing subjects. The trial court shall also cause to be developed a clerk’s record

containing the findings of fact, conclusions of law, and any necessary orders, and a

reporter’s record transcribing the evidence and argument presented at any hearing held.

The hearing record shall be filed with the Clerk of this Court on or before April 15, 2020.


       It is so ordered.


                                                          Per Curiam


Do not publish.


                                              3